      Case 2:20-mj-08033-MTM Document 142 Filed 12/02/20 Page 1 of 3




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA
11
                                                     No. MJ-20-08033-PHX-MTM
12
     In the Matter of the Extradition of
13                                                   MOTION TO CONTINUE
     Ali Yousif Ahmed Al-Nouri,                      EXTRADITION HEARING
14
                   Defendant.
15                                                           (First Request)
16
17         Defendant Ali Yousif Ahmed Al-Nouri (“Mr. Ahmed”), through
18   undersigned counsel, respectfully requests that this Court continue the extradition
19   hearing presently scheduled for January 21, 2021 for a period of six (6) months. In
20   addition, defendant requests that the Court extend the disclosure and briefing
21   deadlines associated with the extradition hearing for a period of six (6) months.
22
           The basis for this request is that counsel has determined in consultation with
23
     expert investigators and ethics counsel that despite their most diligent efforts,
24
     counsel for Mr. Ahmed will not be able to provide Mr. Ahmed competent
25
     representation as that term is understood under the Arizona Rules of Professional
26
     …
27
28
      Case 2:20-mj-08033-MTM Document 142 Filed 12/02/20 Page 2 of 3




 1   Conduct if the extradition hearing proceeds on the presently scheduled date.
 2   Because they will be unable to discharge their ethical duties to Mr. Ahmed absent
 3   a continuance, counsel has been advised that they have an ethical obligation to seek
 4   the relief requested in this motion.
 5         As the Court is aware, there has been and continues to be a global pandemic
 6   that has significantly disrupted daily life in much of the world and has greatly
 7   curtailed international travel. The conditions that gave rise to this situation began
 8   less than six weeks after counsel was appointed to represent Mr. Ahmed, and they
 9
     persist to this day. These global conditions have affected counsel’s ability to
10
     investigate the allegations in this case. Specifically, and as explained more fully in
11
     the attached declaration of Bridget Prince, Executive Director of One World
12
     Research, investigation of the charged offenses has been and remains impossible
13
     because travel to Fallujah is not possible owing to public health and safety
14
     conditions in Fallujah, specifically, and in Iraq more generally. Exhibit A,
15
     declaration of Bridget Prince. Ms. Prince continues to monitor the situation and is
16
17
     hopeful that anticipated improvements in both the public health situation and in the

18   political climate in early-to-mid 20201 will eventually and in the near future render

19   investigation once again practicable. Id. ¶ 32.
20         Upon determining that it would not be possible to conduct competent
21   investigation within the timeframe required by the present scheduling order,
22   defense counsel consulted ethics expert Professor Keith Swisher regarding
23   counsel’s ethical obligations and were advised that notwithstanding the more
24   limited available uses of evidence in an extradition hearing compared with an
25   ordinary criminal case, counsel nevertheless does have an ethical obligation to
26   investigate. Exhibit B, declaration of Keith Swisher, ¶ 14(a). Professor Swisher
27
     advises that a failure to investigate would constitute a breach of counsel’s ethical
28
                                               2
      Case 2:20-mj-08033-MTM Document 142 Filed 12/02/20 Page 3 of 3




 1   duties. Id. He further advises that counsel is obligated to seek a continuance from
 2   this Court in order to afford them the opportunity to conduct the investigation
 3   necessary to discharge their ethical duties. Id. ¶ 14(b). Professor Fisher additionally
 4   advises that should such motion be denied, counsel has an ethical obligation, in
 5   consultation with Mr. Ahmed, to seek whatever appellate review may be available
 6   and must ultimately, if unable to obtain relief, consider whether to withdraw from
 7   the representation in order to avoid violating their ethical obligations to Mr.
 8   Ahmed. Id.
 9
           Defense counsel regrets the effect that a continuance will undoubtedly have
10
     on the Court’s calendar but finds itself unable, despite best efforts, to fulfill its
11
     ethical obligations to Mr. Ahmed within the timeframe currently envisioned by the
12
     Court’s scheduling order. Mr. Ahmed therefore respectfully requests that this Court
13
     continue the extradition hearing presently scheduled for January 21, 2021 for a
14
     period of six (6) months. In addition, defendant requests that the Court extend the
15
     disclosure and briefing deadlines associated with that extradition hearing for a
16
17
     period of six (6) months to afford counsel time to investigate.

18         On December 1, 2020, the Government was provided with copies of the

19   declaration that Mr. Ahmed has submitted in support of his motion to continue. The
20   Government advised that it will file a prompt written response setting forth the
21   Government’s position as to Mr. Ahmed’s request to continue the extradition
22   hearing.
23                Respectfully submitted: December 2, 2020.
24                                        JON M. SANDS
                                          Federal Public Defender
25
                                              s/Jami Johnson
26                                           JAMI JOHNSON
                                             DANIEL L. KAPLAN
27                                           Asst. Federal Public Defenders
28
                                               3
